Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 1-20 are currently pending and have been examined.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Re claim 1, line 7 recites “a operation group” when it should be “an operation group”.
Re claim 11, line 7 recites “a operation group” when it should be “an operation group”.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 

Claim 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim language lacks antecedent basis:
Claim 20, -- “the apparatus” - - It is unclear if this is another independent “apparatus” claim or a dependent claim that depends on claim 11
The following claim languages are not clearly understood and indefinite:
As per claims 1 and 11, (line # refers to claim 1) line 6, it is not clearly defined as to what constitutes the term “operating unit” (is it a processor, a server or a special circuit or function?). For purposes examination it is interpreted as a processing unit or node. Lines 6-8, when perform a convolution operation, it’s only to “one of” or to “all of” the member in the operation groups?
Line 9, it is not clearly understood as to what constitutes the term “tag information”. For purposes of examination it is interpreted to mean an identifier or name.
Claim 2, line 7 it recites “a load balancing unit”. It is unclear if it is refers to the same or different “load balancing unit” at claim 2, line 4 (i.e. if they are the same, said or “the” should be used).
Claim 2, lines 3, 9, refer to “the operation groups” (plural) but claim 3, line 5 refers to “the operation group” (singular).  It is unclear if they are the same or what is the relationship between them.
Claim 3, line 4 recites “a connecting unit”. It is unclear if it is refers to the same or different “connecting unit” at claim 3, line 4 (i.e. if they are the same, said or “the” should be used).
As per claim 10, it is not clearly understood as to why claim 10 (A non-transitory computer-readable storage medium) depends on claim 1 (which is method claim). Specifically, it is not clear whether claim 10 is an independent claim or dependent claim since they are different statutory categories.
As per claims 2-10, 12-20, they are rejected as being dependent on rejected claims 1 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 10-11, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 20210200993 A1) in view of Cipar et al. (U.S. Pub. No. 20120291041 A1), and further in view of Dean et al. (US 20100122065 A1).

As per claim 1, Chen teaches the invention substantially as claimed including a 
acquiring operation groups each comprising at least one input feature map and at least one kernel, and tag information corresponding to each of the operation groups (par. 0034 Stage 301 (s1) generates feature maps 311 using any suitable convolutional technique or techniques. In an embodiment, stage 301 (s1) generates feature maps 311 using standard convolutional techniques such that 32, for example, kernels are each applied to locations within normalized input image data 112. Each kernel may be any suitable size such as 3.times.3, 5.times.5, etc. with each kernel being the same size or kernels being different size; par. 0035 Stage 302 (s2) receives feature maps 311 as input; par. 0043 As shown, CNN stage 400, via input 401, receives, for example from a previous CNN stage, input feature maps 411 such that input feature maps 411 have `n` channels)
performing … a convolution operation between an input feature map and a kernel included in a operation group from among the operation groups to create an intermediate feature map (par. 0035 Stage 302 (s2) receives feature maps 311 as input and generates feature maps 312 as output using any suitable convolutional technique or techniques. For example, stage 302 (s2) may generate feature maps 312 [intermediate feature maps] using depth-wise-condense-expansion convolutions; par. 0044 Depth-wise convolution module 402 receives input feature maps 411 and applies a depth-wise separable convolution to input feature maps 411 to generate multiple separate 2D feature maps 412 [intermediate feature maps]. For example, depth-wise 
creating, at the post-processing unit, an output feature map using the intermediate feature map (par. As shown, in an embodiment, stage 303 (s3) receives a data volume of feature maps 312 having dimensions of 32x32x64 and outputs a data volume of feature maps 313 having dimensions of 16x16x128; par. 0047 Returning to FIG. 4, point-wise condense convolution module 403 receives separate 2D feature maps 412 and applies a point-wise convolution to separate 2D feature maps 412 to generate combined feature maps 413 [output feature maps]. For example, point-wise condense convolution module 403 applies a linear mix across channels using `n/g` 1.times.1.times.n convolutions.).
Chen does not expressly disclose: determining an operating unit in an idle state from among operating units; determining … corresponding to the operation group, a post- processing unit from among post-processing units.
However, Cipar discloses: 
determining an operating unit in an idle state from among operating units; determining, based on … information corresponding to the operation group, a post- processing unit from among post-processing units (par. 0048, When a unit of data has reached a particular processing stage (processing stage i), the coordinator 203 determines if there is an idle resource available to execute the respective task for the unit of data (where this task is provided in the queue 510). The coordinator 203 first determines if there is an idle resource available [equiv. to operating unit in idle state]  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chan to incorporate the method of assigning a task to an idle resource of a set of resources dedicated to each respective stages as set forth by Cipar because it would provide for dynamically assigning available resources for performing operations on input feature maps at least based on an availability of a resource at a particular stage in order to improve performance workload in such apparatus.  
Chan and Cipar does not expressly teach: determining, based on tag information corresponding to the operation group, a post- processing unit from among post-processing units.
However, Dean teaches determining, based on tag information [input file information] corresponding to the operation group, a post-processing unit from among post-processing units (par. 0028 … work queue master 214 uses input file information received from a file system to determine the appropriate processor [post processing unit] or process for executing a task; par. 0033 … For reduce tasks, the work queue master 214 may defer assigning any particular reduce task to an idle process [post processing unit]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chan and Cipar by incorporating the method of determining a processor unit to process a reduce task as set forth by Dean because it would provide for efficiently determining post processing units based on file/tag information associated with a workload/job, with predictable result.

As per claim 4, Chen further teaches wherein the creating of the output feature map comprises determining, at the post-processing unit, a partial sum of the intermediate feature map to create the output feature map (par. 0054 adder 405 receives combined feature maps 414 and sums combined feature maps 414 with input feature maps 411 to generate output feature maps 415.).

As per claim 5, Chen further teaches wherein the creating of the output feature map comprises performing, at the post-processing unit, at least one of pooling or an activation function operation using the intermediate feature map to create the output feature map (par. 0034 Stage 301 (s1) generates feature maps 311 pooling).

As per claim 10, Chen teaches non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 (par. 0020 The material disclosed herein may also be implemented as instructions stored on a machine-readable medium, which may be read and executed by one or more processors).

As per claim 11, it is a neural network apparatus having similar limitations as claim 1. Thus, claim 11 is rejected for the same rationale as applied to claim 1. Chen further teaches a processor (Fig. 12, Central Processor 1201).

As per claim 14, it is a neural network apparatus having similar limitations as claim 4. Thus, claim 14 is rejected for the same rationale as applied to claim 4.

As per claim 15, it is a neural network apparatus having similar limitations as claim 5. Thus, claim 15 is rejected for the same rationale as applied to claim 5.

As per claim 20, Chen teaches further comprising a memory storing instructions that, when executed, configures the processor to acquire the operation groups, to (par. 0033 … stage 301 (s1) receives normalized input image data 112, which is illustrated as 128.times.128 pixels of a single channel (e.g., grayscale). However, normalized input Cipar further teaches: determine the operating unit in the idle state, to control the operating unit in the idle state, to determine the post-processing unit, and to control the post-processing unit to create the output feature map (par. 0048, When a unit of data has reached a particular processing stage (processing stage i), the coordinator 203 determines if there is an idle resource available to execute the respective task for the unit of data (where this task is provided in the queue 510). The coordinator 203 first determines if there is an idle resource available from the respective stage-specific idle list 504 for the particular processing stage i. If so, the coordinator 203 assigns work to perform the respective task to the idle resource).

Claims 2, 6, 8, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Cipar and Dean, as applied to claims 1 and 11, further in view of Sinha (U.S. Pub. No. 20150317169 A1).

As per claim 2, Cipar teaches wherein the determining of the operating unit in the idle state comprises: determining queue units to receive the operation groups and the tag information (par. 0048 a queue 510 of tasks that are waiting to be processed by the processing subsystem 200 … it is noted that there can be multiple queues 510, one for each processing stage); receiving at a … [coordinator], a signal that a workload is to be processed from the queue units, and a signal representing that the operating unit is in the idle state from the operating unit; matching … at [coordinator] the queue units with the operating unit in the idle state; and transferring the operation 
Chen, Cipar and Dean does not expressly disclose a load balancing unit.
However, Sinha teaches a load balancing unit (par. 0041 … In today's public-cloud environments, this is typically done through a service with a front-end load balancer acting as the arbiter and decision-maker on where a specific request should go, i.e., which physical server will receive the request). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chan and Cipar and Dean to incorporate a load balancer unit as set forth by Sinha because it would provide for efficiently distribute tasks/operations of a workload to be processed by resources of the system, with predictable results. 

As per claim 6, Chen further teaches wherein some of the queue units are connected to some of the operating units by a fully-connected method, and some of the operating units are connected to some of the post-processing units by a fully-connected method (par. 0072 … In an embodiment, CNN parameter weights for implementation of fully connected layer weights are generated).

As per claim 8, Sinha teaches wherein the load balancing unit comprises an arbiter (par. 0041 … In today's public-cloud environments, this is typically done through a service with a front-end load balancer acting as the arbiter and decision-maker on where a specific request should go, i.e., which physical server will receive the request).

As per claim 12, it is a neural network apparatus having similar limitations as claim 2. Thus, claim 12 is rejected for the same rationale as applied to claim 2.

As per claim 16, it is a neural network apparatus having similar limitations as claim 6. Thus, claim 16 is rejected for the same rationale as applied to claim 6.

As per claim 18, it is a neural network apparatus having similar limitations as claim 8. Thus, claim 18 is rejected for the same rationale as applied to claim 8.

Claims 3, 9, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Cipar and Dean, as applied to claims 1 and 11 above, further in view of Dhong (U.S. Pub. No. 20020163881 A1).

As per claim 3, Cipar teaches wherein the operating units are connected to the post- processing units by a connecting unit, and the determining of the post-processing unit further comprises: receiving, at a connecting unit, the intermediate feature map … mapped to the operation group from the operating units; and transferring, at the connecting unit, the intermediate feature map to the post-processing unit … (par. 0020 … a map function processes corresponding segments of input data to produce intermediate results, where each of the multiple map tasks (that are based on the map function) processes corresponding segments of the input data. For example, the map tasks process input key-value pairs to generate a set of intermediate key-value pairs. The reduce tasks (based on the reduce function) produce an output from the intermediate results; Fig. 2 and 0025 In an example operation, input data can be submitted to the first processing stage 1. After processing of the input data, the processing stage 1 provides processed data to the next processing stage, which applies further processing on the data. This flow continues until the processed data reaches the last stage).

Chen, Cipar and Dean does not expressly describe a connecting unit. 
	However, Dhong teaches a connecting unit (page 7, claim 8, (a) the communications bus is also connected between a number of additional source nodes and the same number of additional destination nodes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chan and Cipar and Dean to incorporate communication bus as set forth by Dhong because it would provide for communication workload task output between the processing nodes, with predictable results.

As per claim 9, Dhong teaches wherein the connecting unit comprises at least one of a multiplexer or a bus (page 7, claim 8, (a) the communications bus is also connected between a number of additional source nodes and the same number of additional destination nodes).

As per claim 13, it is a neural network apparatus having similar limitations as claim 3. Thus, claim 13 is rejected for the same rationale as applied to claim 3.

As per claim 19, it is a neural network apparatus having similar limitations as claim 9. Thus, claim 19 is rejected for the same rationale as applied to claim 9.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Cipar and Dean, as applied to claims 1 and 11, further in view of Sprangle et al. (U.S. Pub. No. 20140149717 A1).

As per claim 7, Chen, Cipar and Dean teaches the limitations of claim 1. Chen, Cipar and Dean does not expressly teach: wherein the operating units comprise multiply and accumulate (MAC) units.
However, Sprangle teaches wherein the operating units comprise multiply and accumulate (MAC) units. (par. 0058 … As described above, the processor cores may include MAC units or other logic to perform user-level multiply-multiply instructions in accordance with an embodiment of the present invention).
It would have been obvious to one of ordinary skill in the art before the effective 

As per claim 17, it is a neural network apparatus having similar limitations as claim 7. Thus, claim 17 is rejected for the same rationale as applied to claim 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195